625 S.E.2d 114 (2005)
360 N.C. 175
John HARVEY
v.
Patrick D. McLAUGHLIN, D.C., d/b/a McLaughlin Chiropractic Center.
No. 553P05.
Supreme Court of North Carolina.
November 15, 2005.
Joseph B. Chambliss, Jr., Michael C. Allen, Meredith T. Black, Raleigh, for Patrick D. McLaughlin.
Donald J. Dunn, New Bern, for John Harvey.

ORDER
Upon consideration of the petition filed by Defendant on the 14th day of November 2005 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th day of November 2005."